There are three District Courts in Bexar County. Two of them give precedence to criminal *Page 288 
matters. These are in the Thirty-seventh and Ninety-fourth Judicial Districts. Their territorial jurisdiction is confined to Bexar County. By legislative enactment, these courts meet and end at the same time, have concurrent jurisdiction, alternatively organize grand juries and have broad discretion in transferring cases one to the other without formality other than an order entered upon the minutes and transfer of the original papers. Civil Statutes, 1925, Art. 199, page 97.
Appellant and Silverio Gomez were indicted in the Ninety-fourth District Court for the same offense, by the same grand jury, at the same time, but by separate indictments. That against Gomez was transferred to the Thirty-seventh District Court (No. 33096); that against the appellant remained upon the docket of the Ninety-fourth District Court (No. 32974). We learn from Bill of Exceptions No. 1 that the appellant, preliminary to his announcement of ready for trial, filed under oath a motion to sever, which omits none of the essential elements of such a motion as required by Art. 651, C. C. P., provided the two cases were upon the docket of the same court. The motion sets out the fact that the case of Gomez was pending on the docket of the Thirty-seventh District Court and that of the appellant was on the docket of the Ninety-fourth District Court. There was embraced in the motion a request by the appellant that the case against him be transferred to the Thirty-seventh District Court. Article 651, C. C. P., 1925, reads thus:
"Where two or more defendants are prosecuted for an offense growing out of the same transaction, by separate indictments, either defendant may file his affidavit so stating, and that the evidence of such other party or parties is material for the defense of the affiant, and that affiant believes that there is not sufficient evidence against said party or parties to secure his or their conviction; and such party whose evidence is so sought shall be tried first. Such affidavit shall not, without other sufficient cause, operate as a continuance to either party."
It is difficult to perceive in what manner the appellant could have availed himself of Art. 651, supra, other than that which he pursued. It is not believed that there was any legislative intent to deprive one who happened to be charged with an offense in Bexar County of the rights conferred by the statute mentioned. In fact, the contrary is intimated in Price v. *Page 289 
State, 152 S.W. Rep. 640. Applying the statute mentioned, when two or more persons are charged with the same offense and their cases are pending in the same court, it has been frequently held that unless a continuance would result, the duty to grant a severance when properly sought was imperative. See Estell v. State, 240 S.W. 913 and cases collated; also Dodson v. State, 32 Tex.Crim. Rep.; Ryan v. State, 64 Tex. Crim. 628; Willey v. State, 22 Texas Crim. App. 413; Shaw v. State, 39 Tex.Crim. Rep.. In Wiley's case, supra, it is said:
"In our opinion, there can be no question as to the intention of the Legislature to confer upon such defendants the right to demand a severance and, where they come within the terms of thestatute and demand such right, it is manifest error to refuse or deprive them of it."
Nothing is found in the bill or in the explanation or qualification thereof to indicate that the granting of the motion would result in the continuance of either case. In King v. State, 35 Tex.Crim. Rep., it is said:
"It is not suggested in the explanation of the learned judge who tried this case that the granting of the motion would operate as a continuance to either party. We presume that, if this had been the case, it would have been so stated."
The case of Sapp v. State, 87 Tex.Crim. Rep., was one in which there had been a change of venue. It was made manifest from the record that the granting of the motion to sever would have resulted in a continuance.
In the Price case, supra, the cases of Price and Gouger were pending in separate courts of Dallas County. The motion of Price for a severance contained no request for a transfer of his case to the court in which that against Gouger was pending. In that particular the bill is distinguishable from the present one. There are expressions in the Price case touching the requisites of a bill of exceptions which are more restrictive, we think, than the law demands with reference to this particular proceeding. These restrictive features are in conflict with the announcement of this court in King's case,35 Tex. Crim. 471, to which reference has been made above. If the rule stated in that case is sound, and we deem it so, the bill of exceptions in the present case is regarded as sufficient to have required affirmative action upon the part of the trial judge. Of course, the Ninety-fourth District Court could not make an order of severance but it could have transferred *Page 290 
the appellant's case to the Thirty-seventh District Court, together with the application for a severance to the end that that court might have accorded him his right of severance unless there was some legal reason for denying it.
In Bill of Exception No. 4 we fail to find any recital of facts showing that the evidence received was not admissible under the rule of res gestae. The court having received the evidence, it was incumbent upon the appellant to show by his bill of exception that it was subject to his objection. See Ford v. State, 40 Tex.Crim. Rep.; Cavanar v. State,99 Tex. Crim. 449. The ground of objection stated in the bill is not regarded as a statement of the facts upon which the appellant relied in criticizing the court's ruling. Quinney v. State, 86 Tex.Crim. Rep..
From what has been said it follows that the motion for rehearing should be granted, the affirmance set aside, the judgment reversed and the cause remanded, and it is so ordered.
Reversed and remanded.
                ON STATE'S MOTION FOR REHEARING.